      8:18-cv-00476-JFB Doc # 34 Filed: 08/19/21 Page 1 of 1 - Page ID # 885




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JERRY R. KECK,

                      Plaintiff,                                     8:18CV476

        vs.
                                                                       ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                      Defendant.


       Pursuant to the stipulation filed herein, Filing No. 33, the Court hereby grants the

stipulation for attorney fees as set forth therein.


       Dated this 19th day of August, 2021.

                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge
